FRIEDMAN, J.,
dissenting.
I respectfully dissent. Because I believe that Hildreth M. Kinert (Kinert) bequeathed to James B. Quade (Quade) and James R. Lawley (Lawley) a mere license to occupy the premises at 308 North Progress Avenue, Harrisburg, Pennsylvania, I would affirm the order of the Court of Common Pleas of Dauphin County, Orphans’ Court Division (Orphans’ Court).1
Because the will here is not an artfully-worded document, the majority struggles to ascertain its meaning by examining the dictionary definitions of various terms. While dictionary definitions can often be helpful, they are not always controlling. In interpreting a will, the controlling element is the intention of the testatrix. Such intent must be ascertained by consideration of the entire will, which must be read in light of the surrounding circumstances at the' time the will was written. In re Estate of Bigony, 397 Pa. 102, 152 A.2d 901 (1959). For example, the majority makes much of the fact that the word “devise” can be used in a technical sense to refer solely to a gift of real property. (Majority op. at 644, 645.) However, the term is not used in such a manner in Kinert’s will. Indeed, in Part II.B of her will, Kinert states: “I give, devise and bequeath to the First Assembly of God Church of Harrisburg” the net proceeds from the sale of the real estate and personal property. (R.R. at 3.) (Emphasis added.) Because net proceeds are not real property, it is clear that Kinert’s will does not use the word “devise” in its technical sense. Quite the contrary, the term seems to be used collectively with and as a synonym for the words “give” and “bequeath.”
As typified by this example, I do not believe that the words in Kinert’s will necessarily assume their technical legal meanings; thus, I am not persuaded by the majority’s view that the will grants Quade and Lawley a “life estate” simply because the phrase “life estate” appears in the will. (Majority op. at 645.)
Here, when Kinert executed her will, Quade and Lawley resided in her home; however, neither had a life estate in Kinert’s property. In her will, Kinert gave Quade and Lawley “the right to continue to reside in [her] residence.” (R.R. at 2.) (Emphasis added.) I interpret such language to mean that Kinert intended to perpetuate the situation that existed when she was alive, to allow her foster sons to reside in her home mthout a life estate. See Estate of Peacock v. United States, 914 F.2d 230 (11th Cir.1990).
This interpretation of Kinert’s will is supported by that provision of the will which states that the rights of Quade and Lawley will terminate if both of them vacate the premises for a period of sixty days. (R.R. at 2.) This limitation indicates that Quade and Lawley were not to receive a life estate in the property, for had Kinert intended otherwise, then the foster sons could vacate the premises for any length of time, rent the residence to other persons and derive an income from the property during their lives. Baldesberger v. Baldesberger, 378 Pa. 113, 105 A.2d 713 (1954). Further, if Kinert’s foster sons had a life estate, they could convey the residence to a stranger, and the residence would be subject to encumbrance and sale on execution to a stranger. Id. Here, however, the foster sons cannot rent or otherwise convey the property to a stranger because Kinert’s will does not permit Quade and Lawley to vacate the property for longer than sixty days. Thus, Quade and Lawley do not have a life estate in the property; they have a mere license to occupy the premises, nothing more.
*647Accordingly, I would affirm.2

. A license is a purely personal privilege to live on land or to do certain acts thereon, but not to exercise exclusive possession and enjoyment for the term specified. Kalins v. State Real Estate Commission, 92 Pa.Cmwlth. 569, 500 A.2d 200 *647(1985). The modern view is that a license is an interest in property. Id.


. The Department of Revenue contends that, even if Quade and Lawley had a mere license to occupy the premises, such an interest is subject to an inheritance tax. I disagree.
It is true that “[a]ll transfers of property by will” are subject to an inheritance tax. Section 2107(b) of the Tax Reform Code of 1971, Act of March 4, 1971, P.L. 6, as amended, added by section 36 of the Act of August 4, 1991, P.L. 97, as amended, 72 P.S. § 9107(b). However, a "transfer” is th e passage of ownership of an interest in property. Section 2102 of the Tax Reform Code, added by section 36 of the Act of August 4, 1991, P.L. 97, as amended, 72 P.S. § 9102.
Here, Kinert’s will did not pass ownership of a license to occupy the premises from Kinert to Quade and Lawley. Kinert already gave her foster sons the license to reside in her residence before her death. While she was living, Kinert could have revoked that license at any time and required her foster sons to leave her home. Through her .will, Kinert made certain that her death would not operate to revoke her foster sons' license to occupy the residence.